Citation Nr: 0827030	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  04-07 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1953 to June 1956 
and from February 1963 to November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In May 2006, the Board remanded the case to the RO 
via the Appeals Management Center (AMC) for additional 
development.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is related to his 
active military service.

2.  The veteran's tinnitus is related to his active military 
service.


CONCLUSION OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
active military service.   38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).

2.  Tinnitus was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

In his claim filed in August 2001, the veteran stated that he 
was constantly exposed  to loud noises without wearing 
hearing protection during his tours in the Dominican Republic 
and in the Republic of Vietnam, and he listed the various 
weapons systems to which he was exposed.  The veteran's Form 
DD-214 states that he was an infantryman for 16 years and was 
awarded the Combat Infantryman Badge.  The veteran underwent 
a periodic medical examination in November 1970.  The 
audiological examination showed pure tone thresholds, in 
decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
-
15
LEFT
0
0
0
-
45

This examination indicates high frequency hearing loss during 
service.  The examiner did not test the 3000 decibel 
frequency or conduct a speech recognition test.  In this 
instance, the veteran is entitled to the benefit of the doubt 
and in service hearing loss is established.  

The veteran underwent a VA examination in September 2002.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
45
50
LEFT
20
30
45
55
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
veteran reported that he did not use hearing protection when 
serving in the combat infantry.  He reported that he did use 
hearing protection when working in a school's maintenance 
department for 16 years.  He denied having any recreational 
noise exposure.  The September 2002 VA examiner indicated 
that the veteran denied having tinnitus but did not elaborate 
on any specific symptoms he may have embraced or denied.  The 
report contained no opinion as to the etiology of the 
veteran's hearing loss.

Pursuant to the Board's May 2006 remand, the veteran 
underwent a second VA hearing examination in January 2008.  
During the audiological examination, pure tone thresholds, in 
decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
55
80
80
LEFT
40
45
50
75
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
This meets the VA standard for a current hearing loss 
disability.  The audiologist opined that the hearing loss and 
tinnitus was not at least as likely as not related to service 
because she was unable to find any reports or complaints of 
either.  This opinion is inconsistent with the November 1970 
examination report that shows high frequency hearing loss.  
Another opinion was offered by the VA physician who conducted 
the ear disease portion of the January 2008 VA examination.  
He opined that the veteran's tinnitus is at least as likely 
as not due to or the result of noise exposure during military 
service.  Although the opinion relies heavily upon history 
given by the veteran, the history is quite detailed and 
consistent with the veteran's occupational specialty of 
infantryman.  In addition, the VA examiner was careful to 
explore and rule out other potential causes of tinnitus.

Given the totality of the evidence and application of the 
benefit of the doubt doctrine, the claims are allowed.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


